t c summary opinion united_states tax_court paulette a and matthew d malena petitioners v commissioner of internal revenue respondent docket no 29211-09s filed date paulette a malena pro_se christopher a pavilonis for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure as well as a sec_6662 accuracy-related_penalty of dollar_figure after the dismissal of petitioner matthew d malena the issues for decision are whether petitioner paulette a malena petitioner received unreported income principally in the form of a taxable_distribution under sec_72 related to a defaulted loan whether petitioner is entitled to a mortgage interest_deduction on schedule a itemized_deductions greater than that allowed by respondent in the notice_of_deficiency whether petitioner is entitled to a medical_expense_deduction greater than that claimed by her on her return as filed whether petitioner is liable for a 10-percent additional tax under sec_72 by virtue of a taxable_distribution under sec_72 and petitioner matthew d malena a resident of the state of florida at the time that the petition was filed did not execute the stipulation nor did he appear at trial accordingly the court granted respondent’s motion to dismiss this case as to him for lack of prosecution see rule b however the decision to be entered against petitioner matthew d malena will be consistent with the decision to be entered against petitioner paulette a malena as to the deficiency in tax and the accuracy- related penalty see rule d whether petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida when the petition was filed petitioner and mr malena husband fell on hard times in caused by the combination of petitioner’s poor health and her husband’s losing his job petitioner suffered from several maladies she saw multiple medical specialists and took costly prescription drugs to ease the financial burden of petitioner’s medical issues petitioner’s husband borrowed dollar_figure from his sec_401 plan k in date later that year petitioner’s husband was let go from his job and he defaulted on the loan at which time the outstanding balance was dollar_figure petitioner and her husband filed a joint federal_income_tax return for on the return petitioner did not report the defaulted loan of dollar_figure from her husband’ sec_401 petitioner attached to her joint_return for a schedule a on the schedule a petitioner claimed deductions for inter alia home mortgage interest of dollar_figure and medical_expenses of dollar_figure relying on various forms from third-party payors including petitioner’s husband’s former employer respondent determined in the notice_of_deficiency that petitioner failed to report the aforementioned defaulted loan as well as a class action lawsuit recovery_of dollar_figure unemployment_compensation of dollar_figure dividends of dollar_figure and interest_income of dollar_figure relying on various forms mortgage interest statement from third-party lenders respondent also determined in the notice_of_deficiency that petitioner paid mortgage interest of dollar_figure and therefore disallowed dollar_figure of the amount claimed on schedule a dollar_figure in contrast respondent did not disallow any part of petitioner’s deduction for medical_expenses other than to adjust the amount of the deduction in order to reflect the increase in petitioner’s adjusted_gross_income see sec_213 finally respondent determined in the notice_of_deficiency that petitioner was liable for a 10-percent additional tax under sec_72 in respect of the defaulted loan from her husband’ sec_401 and an accuracy-related_penalty under sec_6662 as required by sec_213 petitioner reduced the dollar_figure amount by percent of adjusted_gross_income discussion a burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies nor did she introduce the requisite evidence to invoke that section see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a b unreported income gross_income includes all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ 366_us_213 quoting 348_us_426 insofar as the sec_72 issue discussed infra in the text is concerned we note that regardless of whether the additional tax under that section is a penalty or an additional_amount to which sec_7491 applies and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has satisfied any burden of production with respect to the distribution see h conf rept pincite 1998_3_cb_747 we begin with the loan from petitioner’s husband’ sec_401 as that loan gives rise to the most significant of respondent’s income determinations sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year in which the distribution occurs pursuant to the provisions of sec_72 a plan such as petitioner’s husband’ sec_401 constitutes a qualified_plan we turn therefore to sec_72 under the general_rule of sec_72 the making of a loan from a qualified_plan gives rise to a deemed_distribution that is taxable in the year in which the loan is received see sec_72 see generally owusu v commissioner tcmemo_2010_186 plotkin v commissioner tcmemo_2001_71 however sec_72 provides an exception to the general_rule for certain loans although a loan may initially satisfy the requirements of sec_72 at the time that it is made and thus be excepted from the general_rule of sec_72 a deemed_distribution may nevertheless occur subsequently because of the failure to repay the loan consistent with the loan agreement eg because of the failure to amortize the loan on a substantially level basis sec_72 accordingly if a default occurs a distribution is deemed to occur at that time in the amount of the then outstanding balance of the loan owusu v commissioner supra plotkin v commissioner supra in the present case there is no dispute that petitioner’s husband defaulted on the k loan in the record demonstrates that the balance due at the time of the default was dollar_figure thus pursuant to sec_72 a distribution is deemed to have been made at such time and in such amount and pursuant to sec_402 the distribution is taxable regarding the more modest items of income that respondent determined were not reported petitioner essentially conceded their inclusion in income as she did not address the issue at trial in view of the foregoing respondent’s income determinations are sustained c deduction for home mortgage interest deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his or her entitlement to them rule a 503_us_79 292_us_435 the taxpayer also bears the burden of substantiating claimed deductions sec_6001 hradesky v indeed petitioner expressly conceded in the petition that unemployment_compensation of dollar_figure and interest_income of dollar_figure were owed commissioner 65_tc_87 affd per curiam 540_f2d_821 5th cir a deduction is allowed for any qualified_residence_interest sec_163 deductible_interest includes interest from both acquisition and home_equity_indebtedness sec_163 petitioner claimed a mortgage interest_deduction of dollar_figure on her return at trial petitioner made no argument and provided no substantiation for the portion thereof that respondent disallowed dollar_figure in view of the foregoing we sustain respondent’s determination that petitioner is entitled to a mortgage interest_deduction of only dollar_figure d deduction for medical_expenses on her return petitioner claimed a deduction for medical_expenses of dollar_figure prior to application of the percent floor prescribed by sec_213 in the notice_of_deficiency respondent did not disallow any part of this deduction other than to adjust it in order to reflect the increase in petitioner’s adjusted_gross_income see sec_213 at trial petitioner argued that she incurred additional medical_expenses in and that those additional expenses would offset her unreported income thereby reducing if not eliminating the deficiency in tax however petitioner’s testimony even in concert with the modest documentary_evidence that she introduced is insufficient to demonstrate that she incurred medical_expenses in an amount greater than dollar_figure as originally claimed by her and allowed by respondent on this issue we therefore hold against petitioner e additional tax under sec_72 sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of such distribution that is includable in gross_income as previously discussed failure to make an installment_payment when due in accordance with the terms of a loan from a qualified_retirement_plan may result in a taxable_distribution sec_72 accordingly a loan balance that constitutes a taxable_distribution is subject_to the 10-percent additional tax under sec_72 on early distributions see owusu v commissioner supra plotkin v commissioner supra the additional tax under sec_72 does not apply to certain distributions from qualified_retirement_plans the only exception relevant herein is found in sec_72 which excepts from the additional tax such distributions that do not exceed the amount allowable as a deduction under sec_213 for amounts paid during the taxable_year for medical_care petitioner’s husband’ sec_401 account constitutes a qualified_retirement_plan for purposes of sec_72 see sec_4974 in the present case petitioner paid medical_expenses of dollar_figure but under sec_213 a deduction is allowed only to the extent that the amount_paid for medical_care exceeds percent of the taxpayer’s adjusted_gross_income therefore under the clear language of sec_72 we hold that the portion of the defaulted loan that equals the amount of the deduction allowed for medical_expenses under sec_213 is excepted from the 10-percent additional tax under sec_72 regrettably for petitioner the balance of such loan is subject_to the additional tax see duncan v commissioner tcmemo_2005_171 in view of the foregoing respondent’s determination on this case is sustained only in part f accuracy-related_penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 sec_6664 provides an exception to the imposition of the accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to that portion see sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer musts come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite the commissioner may satisfy his burden of production for the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial e g graves v commissioner tcmemo_2004_140 affd 220_fedappx_601 9th cir janis v commissioner tcmemo_2004_117 affd 461_f3d_1080 9th cir affd 469_f3d_256 2d cir in the instant case respondent has satisfied his burden of production because the record demonstrates the presence of a substantial_understatement_of_income_tax attributable to inter alia unreported income see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed see sec_6664 higbee v commissioner supra pincite insofar as the understatement of income_tax is attributable to the taxable_distribution under sec_72 we conclude that there was reasonable_cause for the underpayment and that petitioner acted in good_faith see sec_6664 the provisions of sec_72 are highly technical and not intuitive particularly to a taxpayer such as petitioner who given her education and experience did not and could not reasonably be expected to comprehend the tax consequences of her husband’s defaulted loan to that extent we hold that petitioner should be absolved from liability for the accuracy-related_penalty otherwise however we are unpersuaded by petitioner and we therefore sustain the penalty insofar as the understatement of income_tax is attributable to the other items of unreported income and to the disallowance of the mortgage interest_deduction conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed those arguments we conclude that they do not support results contrary to those reached herein to reflect the foregoing decision will be entered under rule
